                                                                                                  CLERK,U.S. DISTRICT COURT



                                                                                                        SEP 12 2019
                                                                                                  NTRAL~ISIBL~Tp ~~~ IFORNIA




                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFO1tNIA
                                                                   CASE NUMBER
    UNITED STATES OF AMERICA,
                                                                      2'. l °~ ~~ 368 MwF
                                                     PLAINTIFFS)
                                     V.
                                                                     ORDER FOR CONTRIBUTION TOWARDS
~va 1'1         ~...v is' ~os~.~eS                                           ATTORNEY'S FEES
                                                  DEFENDANT(S).
                                                                              18 USC §3006A(~

                                                            ~V~h         L'viS ~~S°~ ~es
    On         1~ ~/Z~~~                  defendant
       submida financial affidavit in support of defendant's request for appointment ofcounsel without payment of
       fees. After review ofthe affidavit,the court finds thatthe defendant has the present ability to make a contribution
       towards his/her attorney's fees.
     ❑ did not.submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints
                                                                              ~~vI     l/v Flake
as counsel for the defendant
    I$~ until further notice.
    ❑ for these proceedings only.,,

     The defendant is ordered'to pay towards attorney's fees in accordance with the schedule of payments set forth below:
     ❑ A total sum of$
        ❑ due not later than
        ❑ due in monthly payments of$                                     beginning

     f~ Monthly payments of$ ~ ~          00 • ~                      to commence on
        and to continue until final disposition of this case.

     ❑ Other

    All cashier's checks and/or money orders must be made payable to: CLERK,U.S.DISTRICT COURT and mailed to:
United States District Court, Central District ofCalifarnia, 312 N. Spring Street, Room G-8,Los Angeles,California 90012,
Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money order.

    This order is subject to reconsideration by the Court. The defendant is advised hat he/she may be required, based upon
his/her then present ability, to contribute a greater or lesser amount ofmoney for orney's fees upon reconsideration bythe
Court.

           c~               2
    Dated                                                     United States                              Judge

cc: Clerk's Office, Fiscal Section
    CJA
    FPD
    PSA


CR-26(07/05)                              ORDER FOR CONTRIBUTION TOWARDS AT"I'ORNEY'S FEES
